DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II directed to claims 8-14 in the reply filed on 24 May 2022 is acknowledged.
Claims 1-5 and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of inventions, there being no allowable generic or linking claim.

Status of Claims
Claims 8-14 and new claims 23-33 filed with applicant’s response dated 24 May 2022 are presently under consideration. 
Claims 1-5 and 15-22 are cancelled by applicant’s amendments to the claims filed with the response dated 24 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 23-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bachrach et al (US 2009/0077805).

Regarding claim 8 Bachrach discloses an apparatus, comprising: 
a cleaving station adapted for separating a solar cell into two or more solar cell pieces ([0076], [0078], Figs.1, 2A, 3E see: either scribe module 214 adapted to form isolation grooves 381B or scribe module 220 adapted to form isolation grooves 381C in solar cell 300 to isolate individual cells); 
an assembling station adapted for assembling a solar cell arrangement comprising a plurality of overlapping solar cell pieces ([0077], [0085]-[0089], Figs.1, 2A, 3E see: processing module 218 depositing a back contact layer 350 where the back contact of one cell overlaps the TCO layer 310 of an adjacent cell and this station is thus considered to meet the function of “assembling a solar cell arrangement” or alternatively buss-ribbon connections in a bonding wire attached module 231 and packaged in glass lay-up module 232 provide further interconnection or packaging assembly of the solar cell module and either station is considered to meet the function of “assembling a solar cell arrangement”); 
a first transportation system adapted for transporting solar cell pieces from the cleaving station to the assembling station ([0075], Figs.1, 2A, see: automation device 281, such as a conveyor moving solar cells 300 along flow path ‘P” from scribe modules 214/220 to processing module 218 or bonding wire attached module 231 and packaged in glass lay-up module 232); 
a storing station adapted for storing a plurality of solar cell pieces ([0075], [0241], Figs. 1, 2A, and 6 see: accumulators 211C and 211D for storing substrates (solar cells 300)); and 
a second transportation system adapted for transporting solar cell pieces from the storing station to the first transportation system ([0075], [0240]-[0241], Figs. 1, 2A, and 6 see: second automation device/conveyor moving substrates (solar cells 300) to/from accumulators 211C/211D to/from automation device/conveyor 281).  

Regarding claim 9 Bachrach discloses the apparatus of claim 8, wherein the second transportation system is a two-way transportation system adapted for transporting solar cell pieces from the storing station to the first transportation system and from the first transportation system to the storing station ([0075], [0240]-[0241], Figs. 1, 2A, and 6 see: second automation device/conveyor moving substrates (solar cells 300) to/from accumulators 211C/211D to/from automation device/conveyor 281).  

Regarding claim 10 Bachrach discloses a method for manufacturing a solar cell arrangement, comprising:
separating a solar cell into two or more solar cell pieces, the two or more solar cell pieces including a first solar cell piece ([0076], [0078], Figs.1, 2A, 3E see: either scribe module 214 adapted to form isolation grooves 381B or scribe module 220 adapted to form isolation grooves 381C in solar cell 300 to isolate individual cells); 
transporting the first solar cell piece to an assembling station ([0077], [0085]-[0089], Figs.1, 2A, 3E see: automation device/conveyor 281 moves scribed solar cell substrates from one of scribe modules 214/220 to either processing module 218 depositing a back contact layer 350 where the back contact of one cell overlaps the TCO layer 310 of an adjacent cell and this station is thus considered to meet the function of “an assembly station” or alternatively moves said scribed solar cell substrates to  a bonding wire attachment module 231 and glass lay-up module 232 provide further interconnection or packaging assembly where either station is considered to meet the function of “an assembly station”); 
storing a second solar cell piece in a storing station; transporting the second solar cell piece from the storing station to the assembling station ([0075], [0241], Figs. 1, 2A, and 6 see: storing substrates (solar cells 300) in either of accumulators 211C and 211D and then transporting the substrate to one of processing module 218, or bonding wire attachment module 231 and glass lay-up module 232); and 
assembling a solar cell arrangement comprising a plurality of overlapping solar cell pieces, the solar cell arrangement including the first solar cell piece and the second solar cell piece ([0077], [0085]-[0089], Figs.1, 2A, 3E see: automation device/conveyor 281 moves scribed solar cell substrates from one of scribe modules 214/220 to either processing module 218 depositing a back contact layer 350 where the back contact of one cell overlaps the TCO layer 310 of an adjacent cell and this station is thus considered to meet the function of “assembling a solar cell arrangement” or alternatively moves said scribed solar cell substrates to  a bonding wire attachment module 231 and glass lay-up module 232 provide further interconnection or packaging assembly where either station is considered to meet the function of “assembling a solar cell arrangement”, also note the claimed method is open to the recited first solar cell piece being transported to the storing station with the second solar cell piece prior to being transported to the assembling station).  

Regarding claim 11 Bachrach discloses the method of claim 10, wherein the second solar cell piece is an outermost solar cell piece of the solar cell arrangement ([0077], [0085]-[0089], Figs.1, 2A, 3E see: isolated solar cell pieces  in Figs. 3C/3E include an end solar cell piece).  

Regarding claim 23 Bachrach discloses the apparatus of claim 8, wherein the first transportation system and the second transportation system each comprise one or more conveyors ([0075], Figs.1, 2A, see: the transportation lines including automation device 281 are conveyors).

Regarding claim 24 Bachrach discloses the apparatus of claim 8, wherein the storing station is adapted for storing the plurality of solar cell pieces stacked on top of each other ([0075], [0241], Figs. 2A, and 6 see: substrates (solar cells 300) are stacked on shelves 610 in accumulators 211C and 211D).

Regarding claim 25 Bachrach discloses the apparatus of claim 8, wherein the apparatus includes a first processing line including the cleaving station, the first transportation system and the assembling station ([0077], [0085]-[0089], Figs.1, 2A, see: scribe modules 214/220 and processing module 218 or bonding wire attachment module 231 and glass lay-up module 232 are provided on a first processing line with automation device 281) and a second processing line including the storing station and the second transportation system ([0075], [0240]-[0241], Figs. 1, 2A, and 6 see: second automation device/conveyor moving substrates (solar cells 300) to/from accumulators 211C/211D form a second process line connected to the first process line). 

Regarding claim 26 Bachrach discloses the apparatus of claim 25, wherein the second processing line further comprises an adhesive application station ([0143] Figs. 2A, 9A-9B see: the processing lines further comprise a dispensing assembly 916 having an insulating material dispensing assembly 917 dispensing insulating material 357 with an adhesive).

Regarding claim 27 Bachrach discloses the apparatus of claim 26, wherein the adhesive application station is an adhesive dispensing station ([0143] Figs. 2A, 9A-9B see: the processing lines further comprise a dispensing assembly 916 having an insulating material dispensing assembly 917 dispensing insulating material 357 with an adhesive).

Regarding claim 28 Bachrach discloses the apparatus of claim 25, wherein the first processing line further comprises: a scribing station including a scribing unit for scribing solar cells or solar cell pieces ([0077], [0085]-[0089], Figs.1, 2A, see: one of scribe modules 214/220); or a flipping station including a flipping unit configured for turning over a solar cell; or an adhesive application station including an adhesive printing unit ([0175], [0178], Fig. 12A see: adhesive dispensing assembly 1202 for delivering adhesive to attach a junction box); or a curing station including a curing unit configured for curing a solar cell arrangement of overlapping solar cell pieces ([0086] see: further lamination process); or any combination thereof .

Regarding claim 29 Bachrach discloses the apparatus of claim 25, further comprising a control unit for controlling a supply of solar cell pieces from the storing station to the first processing line ([0075] Fig. 2A see: system controller 290 controlling the positioning, timing, and movement of substrates through accumulators 211).

Regarding claim 31 Bachrach discloses the method of claim 10, wherein a plurality of solar cell pieces stacked on top of each other are stored in the storing station ([0075], [0241], Figs. 2A, and 6 see: substrates (solar cells 300) are stacked on shelves 610 in accumulators 211C and 211D).

Regarding claim 32 Bachrach discloses the method of claim 10, wherein, during the storing of the second solar cell piece in the storing station, the second solar cell piece does not include an electrically conductive adhesive for connecting the second solar cell piece to a further solar cell piece ([0075], [0241], Figs. 2A, and 6 see: substrates (solar cells 300) stored in accumulators 211C and 211D which occurs prior to soldering and adhesive dispensing steps which occur further up the process line).

Regarding claim 33 Bachrach discloses the method of claim 10, the method further comprising controlling a supply of solar cell pieces from the storing station to the assembling station ([0075] Fig. 2A see: system controller 290 controlling the positioning, timing, and movement of substrates through accumulators 211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2009/0077805) as applied to claims 8-11, 23-29, and 31-33 above, and further in view of Geyer et al (US 2007/0089780). 

Regarding claim 12 modified Bachrach discloses the method of claim 10,
and although Bachrach teaches further providing a second solar cell piece by separating a further cell into two or more further solar cell pieces and transporting the second solar cell piece to the storing station ([0075], [0240]-[0241], Figs. 1, 2A, and 6 see: second automation device/conveyor moving substrates (solar cells 300) to/from accumulators 211C/211D which have been scribed by scribe modules 214/220), Bachrach does not explicitly disclose where this further provided second solar cell piece is assembled with the first solar cell piece in the solar cell arrangement of overlapping solar cell pieces.
Geyer teaches providing a second solar cell piece by separating a further cell into two or more further solar cell pieces and assembling said second solar cell piece with a first solar cell piece from a different solar cell into a solar cell arrangement of overlapping solar cell pieces (Geyer, [0047]-[0050] Figs. 3a-3b and 4, see: forming separation cuts 60, 61 to divide a solar cell into a serial connection of smaller solar cell strips, and then assembling at least two of these sub-modules in a shingled manner (Fig. 4) to form a larger module).
Geyer and Bachrach are combinable as they are both concerned with manufacturing solar cell assemblies.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Bachrach in view of Geyer such that the method of Bachrach comprises providing said second solar cell piece from another solar cell and assembling it with the first solar cell piece in the solar cell arrangement of overlapping solar cell pieces of Bachrach as taught by Geyer (Geyer, [0047]-[0050] Figs. 3a-3b and 4, see: forming separation cuts 60, 61 to divide a solar cell into a serial connection of smaller solar cell strips, and then assembling at least two of these sub-modules in a shingled manner (Fig. 4) to form a larger module) as Geyer teaches this simply allows for assembling larger solar cell modules (Geyer, [0050]).

Regarding claim 13 modified Bachrach discloses the method of claim 12, and Geyer discloses wherein: during the separating the solar cell into the two or more solar cell pieces, a front side of the solar cell faces upward (Geyer, [0047]-[0049] Figs. 3a-3b, see: forming separation cuts 60, 61 to divide a solar cell into a serial connection of smaller solar cell strips where the solar cell strips face upwards); or during the transporting the first solar cell piece, a front side of the first solar cell piece faces upward; or during the storing the second solar cell piece, a front side of the second solar cell piece faces upward; or during the transporting the second solar cell piece, a front side of the second solar cell faces upward; or during the assembling, the front side of the first solar cell piece and the front side of the second solar cell face piece face upward (Geyer, [0050] Fig. 4, see: sub-modules of serially connected solar cell strips are arranged in a shingled manner facing upwards to form a larger module); or any combination thereof.  

Regarding claim 30 modified Bachrach discloses the method of claim 12, wherein transporting the second solar cell piece to the storing station includes transporting the second solar cell piece by a two-way transportation system ([0075], [0240]-[0241], Figs. 1, 2A, and 6 see: second automation device/conveyor moving substrates (solar cells 300) to/from accumulators 211C/211D to/from automation device/conveyor 281).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2009/0077805), in view of Geyer et al (US 2007/0089780) as applied to claims 8-13 and 23-33 above, and further in view of Nakano et al (US 2017/0125619).

Regarding claim 14 modified Bachrach discloses the method of claim 13, but does not explicitly disclose wherein the first solar cell piece comprises a first bus bar on a front side of the first solar cell piece, the first bus bar having a first width; and the second solar cell piece comprises a second bus bar on a front side of the second solar cell piece, the second bus bar having a second width, wherein the second width is larger than the first width. 
Nakano teaches a method of assembling first and second solar cell pieces (Figs. 7-9) where the first solar cell piece comprises a first bus bar on a front side of the first solar cell piece, the first bus bar having a first width; and the second solar cell piece comprises a second bus bar on a front side of the second solar cell piece, the second bus bar having a second width, wherein the second width is larger than the first width (Nakano, [0149] Figs. 13, 16-17 see: a second solar cell 110b overlapped with a first solar cell 110a where the shape of the collecting electrode 47 (second bus bar) of the second solar cell 110b may be the same as or different from the shape of the collecting electrode 37 (first bus bar) of the first solar cell 110a where the collecting electrode 47 is illustrated in Fig. 17 having portions with a width greater than a width of portions of collecting electrode 37).
Nakano and modified Bachrach are combinable as they are both concerned with manufacturing solar cell assemblies.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Bachrach in view of Nakano such that the first solar cell piece of Bachrach comprises a first bus bar on a front side of the first solar cell piece, the first bus bar having a first width and the second solar cell piece of Bachrach comprises a second bus bar on a front side of the second solar cell piece, the second bus bar having a second width, wherein the second width is larger than the first width as taught by Nakano (Nakano, [0149] Figs. 13, 16-17 see: a second solar cell 110b overlapped with a first solar cell 110a where the shape of the collecting electrode 47 (second bus bar) of the second solar cell 110b may be the same as or different from the shape of the collecting electrode 37 (first bus bar) of the first solar cell 110a where the collecting electrode 47 is illustrated in Fig. 17 having portions with a width greater than a width of portions of collecting electrode 37) as such a modification would have amounted to the mere change in shape or dimension of the second bus bar of Bachrach where Nakano teaches the second bus bar can have a different shape than the first bus bar of the first solar cell piece and such a modification would thus amount to the use of a known bus bar design in the known environment of a solar cell piece for its intended use to accomplish the entirely expected result of collecting photogenerated current from the solar cell assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gonzalez et al(US 2016/0163914) teaches an assembly and method for cleaving solar cells into solar cell pieces and assembling the pieces into overlapping arrangements, where the apparatus includes a buffer/storage area for accumulating cells before transporting them to the cleaving station (Figs. 17A, 31-32B, paras [0017], [0130], [0156]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726